Citation Nr: 1704741	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-03 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to an increased disability evaluation for major depressive disorder with alcohol dependence, rated as 30 percent disabling prior to December 10, 2012, and 70 percent disabling thereafter.

4.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Army from June 1969 to May 1973.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

As explained below, the Veteran's claim of entitlement to service connection for PTSD is reopened and service connection for PTSD is granted.  The issues of entitlement to increased disability evaluations for major depressive disorder with   alcohol dependence and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2005 rating decision denied service connection for PTSD.  

2.  The evidence received since the April 2005 rating decision as to the issue of service connection for PTSD is relevant and probative of the issue at hand.

3.  The Veteran engaged in combat with the enemy.

4.  The Veteran has been diagnosed with PTSD attributable to a verified in-service stressor.

CONCLUSIONS OF LAW

1.  The April 2005 rating decision denying the claim for service connection of PTSD is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection for PTSD in an April 2005 rating decision on the basis that the evidence did not show that the Veteran had a corroborated stressor or a diagnosis of PTSD.  

Since the denial of the Veteran's claim in April 2005, the evidence submitted includes additional VA treatment records and examination reports, as well as well as statements submitted by the Veteran in support of his claim.  In addition, a July 2010 VA memorandum shows that the Veteran has a confirmed stressor event during his Vietnam service.  VA treatment records reflect that the Veteran had as history of treatment for PTSD.  A May 2016 VA examination report reflects that the Veteran met all of the diagnostic criteria for a diagnosis of PTSD.  The VA examiner stated that the Veteran's diagnosis of PTSD was at least as likely as not caused by or the result of his combat exposure while serving in Vietnam, and noted that the Veteran's service treatment records reflect treatment for psychiatric symptomatology since his tour in Vietnam.  

The evidence submitted subsequent to the April 2005 rating decision as to the issue of service connection for PTSD is new and material.  The claim was previously denied on the basis that there was no evidence that the Veteran had a confirmed stressor event in service or a diagnosis of PTSD related to any stressor event in service.  

The added evidence speaks directly to elements which were not of record, mainly a corroborated stressor event and a diagnosis of PTSD, as well as a relationship between his PTSD and his service.  This evidence cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claim for service connection for PTSD is reopened.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2016) (requiring PTSD diagnoses to conform to the DSM-IV/V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 38 C.F.R. § 3.304(f)(5).  

Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether there was occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  

As an initial matter, the Board finds that the Veteran in this case was exposed to combat with the enemy.  As noted earlier, a July 2010 VA memorandum reflects that the Veteran's stressor had been verified.  The VA memorandum noted that the Veteran served in Vietnam and engaged in military operations against hostile forces.  The memorandum also noted that his military occupational specialty was as an Armor Crewman, and that he was part of a combat unit.  Likewise, his DD Form 214 stated that the Veteran was awarded the Vietnam Campaign Medal with the "60" device.  A finding that a Veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.   Based on the above, the Board finds that the Veteran engaged in combat with the enemy and the combat provisions of 38 U.S.C.A. § 1154 are applicable in this case.

The Veteran was afforded VA examinations in August 2010, February 2013, and May 2016.  According to the August 2010 VA examiner, the Veteran met all of the criteria for a diagnosis of PTSD, but nonetheless concluded that the Veteran's symptom presentation was better accounted for by a diagnosis of depression.  

The February 2013 VA examiner found that the Veteran met DSM-IV criteria A - D for a diagnosis of depression, but in response to criteria E and F (duration of symptomatology and impairment in social and occupational functioning, respectively), the VA examiner responded that the Veteran did not meet the criteria for PTSD, despite the fact that the Veteran reported that his symptoms had onset following his service in Vietnam, and the VA examiner's own notation as to the Veteran's degree of occupational and social impairment.  The February 2013 VA examiner found that the Veteran had major depressive disorder.  

The May 2016 VA examiner, in contrast, found that the Veteran's symptoms warranted both a diagnosis of PTSD and major depression.  The VA examiner stated that, although depression was the Veteran's predominate presentation, the Veteran had both PTSD and major depression.  The VA examiner noted that PTSD and major depression commonly occur together, and that the diagnostic criteria overlap.  The VA examiner noted that the Veteran had been diagnosed with PTSD by his provider, and that the Veteran also endorsed anxiety symptoms when reviewing the diagnostic criteria during an interview of the Veteran.  The May 2016 VA examiner concluded that the Veteran's diagnosis of PTSD is likely caused by or the result of the Veteran's combat exposure during his service in Vietnam, and noted that the Veteran's service treatment records reflected complaints of anxiety and depression in service, subsequent to his Vietnam service.  

VA treatment records reflect a diagnosis of and treatment for PTSD.  

In this case, the Board finds that at a very minimum, the evidence is in equipoise as to whether the Veteran has a current diagnosis of PTSD related to service.  The Board finds the August 2010 VA examination report to be of low probative value because the opinion was based on the examiner's assertion that the Veteran's symptomatology was better represented by a diagnosis of depression despite the fact that the Veteran's symptoms corresponded to the DSM-IV diagnostic criteria.  Moreover, the February 2013 VA examination report is also of low probative value, as the VA examiner ignored criterion E and F in determining that the Veteran did not meet the diagnostic criteria for PTSD; the VA examiner noted that the Veteran met criteria A, B, C, and D, but nonetheless, diagnosed the Veteran with major depression.  In contrast, the Veteran's treating providers at VA and the May 2016 VA examiner found that the Veteran met the DSM-IV/V criteria for a diagnosis of PTSD.  Moreover, the Board observes that the May 2016 VA examiner indicated that the Veteran can meet all of the criteria for PTSD while also meeting all of the criteria for a diagnosis of major depression, as the disorders often coexist.

Thus, giving the Veteran the benefit of the doubt, service connection for PTSD is granted.  The Veteran's in-service stressors are corroborated.  The Veteran has a PTSD diagnosis in accordance with DSM-IV (as confirmed in the August 2010 VA examination report) and DSM-V (as confirmed in the May 2016 VA examination report).  Additionally, a nexus has been established between his in-service stressors and his PTSD diagnosis (established in a July 2010 VA memo, and reflected in the August 2010, February 2013, and May 2016 VA examination reports, and confirmed by the Veteran's competent and credible lay statements).   Accordingly, service connection for PTSD is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim for service connection of PTSD is granted.

Service connection for PTSD is granted.


REMAND

Based on a review of the documents in the Veteran's electronic claims file, it appears that the RO failed to consider the most recent evidence of record pertaining to the Veteran's claim for increased disability ratings for major depressive disorder with alcohol dependence.  The Board acknowledges that the RO issued a statement of the case in January 2013, but points out that additional evidence, including VA treatment records and a May 2016 VA examination report, have been associated with the Veteran's claims file since that date.  A review of the electronic claims folder does not show that that the Veteran or his representative waived consideration of that evidence by the RO in the first instance.  See 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or his representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).  As a result, the RO must consider all evidence pertaining to the Veteran's claims on appeal in the first instance.   Therefore, the claims must be remanded for this procedural step to be completed.  See 38 C.F.R. § 19.31(c) (the agency of original jurisdiction is to issue a supplemental statement of the case when, pursuant to a Board remand, it develops evidence or cures a procedural defect).   

The Board finds that the issue of entitlement to an increased disability rating for major depressive disorder with alcohol dependence is inextricably intertwined with the grant of service connection for the Veteran's PTSD, and that the Veteran's major depressive disorder with alcohol dependence cannot be properly evaluated without a new VA mental disorders evaluation.   To this point, the Board observes that the rating schedule for rating psychiatric disorders contemplates manifestations of  PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2016).  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  As such, in order to effectively evaluate the Veteran's service-connected major depressive disorder with alcohol dependence and PTSD, a new VA examination is required.  See Fenderson v. West, 12 Vet. App. 119, 125-26.

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran's most recent claim for TDIU was denied in a February 2013 rating decision, and that he has not formally filed a claim of entitlement to a TDIU since that time.  However, the Veteran continues to allege that his service-connected disabilities preclude him from obtaining or maintaining gainful employment.  Therefore, a new TDIU claim is raised by the record in this case.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  All available VA treatment records for the claims on appeal should be associated with the Veteran's claims file.  The Veteran reported continued treatment at the Columbia, Missouri VA Medical Center in; treatment records were last obtained in March 2016.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU, and allow for a reasonable period to respond.  The RO/AMC should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claim for TDIU. After completing all indicated development, the RO should adjudicate the claim for TDIU in light of all the evidence of record.   

2.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal for the rating period since March 2016.

3.  Schedule the Veteran for a VA mental disorders examination to ascertain the current severity and manifestations of his service-connected major depressive disorder with alcohol dependence, taking into account his (now) service-connected PTSD.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  The RO must consider all of the evidence received since the issuance of the January 2013 statement of the case.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


